                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant State Farm Mutual
                    7 Automobile Insurance Company

                    8                                    UNITED STATES DISTRICT COURT

                    9                               DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10                                                      ***
                   11 QUIARA CHARLES,                                         CASE NO. 2:20-cv-00962-GMN-EJY

                   12                      Plaintiff,                         STIPULATION AND ORDER TO
                                                                              EXTEND DISCOVERY DEADLINES
                   13             vs.
                                                                              [THIRD REQUEST]
                   14 STATE FARM MUTUAL AUTOMOBILE
                      INSURANCE COMPANY; and INSURER
                   15 ENTITIES I-V, inclusive

                   16                      Defendants.

                   17

                   18            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of
                   19 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   20 ninety (90) days, up to and including Wednesday, February 16, 2022. In addition, the parties

                   21 request that the all other future deadlines contemplated by the Discovery Plan and Scheduling

                   22 Order be extended pursuant to Local Rule. In support of this Stipulation and Request, the parties

                   23 state as follows:

                   24            1.        On March 20, 2020 Plaintiff filed her Complaint in the Eighth Judicial District
                   25                      Court.
                   26            2.        On April 28, 2020, Plaintiff served the Complaint on the Nevada Department of
                   27                      Business and Industry, Division of Insurance.
                   28            3.        On May 28, 2020, Defendant filed its Petition for Removal.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4819-6819-9152.1
ATTORNEYS AT LAW
                    1            4.        On June 4, 2020, Defendant filed its Answer to Complaint.

                    2            5.        On June 22, 2020, the parties conducted an initial FRCP 26(f) conference

                    3            6.        On July 17, 2020, the Court entered the Stipulated Discovery Order.

                    4            7.        On July 20, 2020, Plaintiff served his FRCP 26 Initial Disclosures on Defendant.

                    5            8.        On August 17, 2020, Defendant served its FRCP 26 Initial Disclosures on Plaintiff.

                    6            9.        On August 18, 2020, Defendant served written discovery on Plaintiff.

                    7            10.       On September 23, 2020, Plaintiff served written discovery on Defendant.

                    8            11.       On October 16, 2020, Plaintiff responded to Defendant’s written discovery.

                    9            12.       On October 21, 2020, Plaintiff served her First Supplemental Disclosures.
                   10            13.       On November 10, 2020, Defendant responded to Plaintiff’s written discovery.
                   11            14.       On November 10, 2020, Defendant provided Plaintiff with a draft confidentiality
                   12                      agreement and protective order for review and approval in advance of Defendant’s
                   13                      production of confidential claim handling and manuals.
                   14            15.       On December 23, 2020, Plaintiff served her Second Supplemental Disclosures.
                   15            16.       Throughout March 2021, Defendant served numerous records subpoenas to eleven
                   16                      of Plaintiff’s treatment providers.
                   17            17.       Defendant received responses beginning in late March but has not received all of
                   18                      them.
                   19            18.       On May 4, 2021, Defendant received a partial response from an out-of-state
                   20                      provider (records but no bills) for previously unidentified treatment subsequent to
                   21                      the accident.
                   22            19.       On June 18, 2021, Defendant served its Second Supplemental Disclosures of all
                   23                      medical records and bills received to date.
                   24                                         DISCOVERY REMAINING

                   25            1.        The parties will continue participating in written discovery, with an especial focus

                   26                      on obtaining the remainder of the treatment records and bills.

                   27            2.        Defendant will take the deposition of Plaintiff.

                   28            3.        Plaintiff will take the deposition of Defendant’s Person Most Knowledgeable.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-6819-9152.1                                         2
                    1            4.         The parties may take the depositions of any and all other witnesses garnered

                    2                       through discovery.

                    3            5.         The parties will designate expert witnesses.

                    4                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                    5            The parties aver, pursuant to LR 26-3, that good cause exists for the following requested

                    6 extension. This Request for an extension of time is not sought for any improper purpose or other

                    7 purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing sufficient

                    8 time to conduct discovery to develop their respective cases in chief.

                    9            Specifically, Defendant has encountered significant difficulty in obtaining records and bills
                   10 from an out-of-state provider, the University of Pittsburgh Medical Center (UPMC). UPMC re-

                   11 routed Defendant’s subpoena to multiple internal departments, required execution of an additional

                   12 attorney declaration from defense counsel and an additional HIPAA authorization from Plaintiff,

                   13 and even after complying with these requests, UPMC failed to provide the requisite billing, which

                   14 was clearly identified in the subpoena. The medical bills and full sets of records as to Plaintiff’s

                   15 treatment while in Pennsylvania (where she has resided since 2016) are crucial for the parties to

                   16 have admissible evidence for dispositive motions and, potentially, for trial. Further, these records

                   17 must be obtained in advance of the parties’ designation of initial expert witnesses. The incomplete

                   18 UMPC records identify nine additional treatment providers from which Defendant now seeks

                   19 records and bills. The parties will require additional time to determine which, if any, shall be

                   20 deposed. Accordingly, and in short, the parties request an extension of the current discovery

                   21 deadlines to allow the parties an opportunity to fully understand the nature of Plaintiff’s claims

                   22 and Defendant’s defenses thereto.

                   23            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-3 governs

                   24 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                   25 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                   26 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                   27 26-3.

                   28            This is the third request for extension of time in this matter. The parties respectfully
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-6819-9152.1                                      3
                    1 submit that the reasons set forth above constitute compelling reasons for the short extension.

                    2            The following is a list of the current discovery deadlines and the parties’ proposed

                    3 extended deadlines. No weekend dates are included:

                    4          Scheduled Event            Current Deadline                   Proposed Deadline
                    5

                    6      Discovery Cut-off       Thursday, November 18, 2021        Wednesday, February 16, 2022

                    7      Deadline to Amend       Tuesday, June 22, 2021             Closed
                           Pleadings or Add
                    8      Parties

                    9      Expert Disclosure       Thursday, July 22, 2021            Wednesday, October 20, 2021
                           pursuant to FRCP26
                   10      (a)(2)
                   11      Rebuttal Expert        Friday, August 20, 2021             Thursday, November 19, 2021
                           Disclosure pursuant to
                   12      FRCP. 26(a)(2)
                   13      Dispositive Motions     Monday, December 20, 2021          Monday, March 21, 2022
                   14      Joint Pretrial Order    Wednesday, January 19, 2022        Tuesday, April 20, 2022
                   15

                   16    ///

                   17    ///

                   18    ///

                   19    ///

                   20    ///

                   21    ///

                   22    ///

                   23    ///

                   24    ///

                   25    ///

                   26    ///

                   27    ///

                   28    ///
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-6819-9152.1                                4
                    1              WHEREFORE, the parties respectfully request that this Court extend the discovery period

                    2    by ninety (90) days from the current deadline of November 18, 2021 up to and including February

                    3    16, 2022, and the other dates as outlined in accordance with the table above.

                    4      DATED this 1st day of July, 2021.                 DATED this 1st day of July, 2021.
                    5
                           LEWIS BRISBOIS BISGAARD & SMITH                   GAZDA & TADAYON
                    6
                           /s/ CHERYL A. GRAMES                              /s/ LEWIS GAZDA
                    7      ROBERT W. FREEMAN                                 LEWIS GAZDA
                           Nevada Bar No. 3062                               Nevada Bar No. 4269
                    8
                           CHERYL A. GRAMES                                  AFSHIN TADAYON
                    9      Nevada Bar No. 12752                              Nevada Bar No. 6517
                           6385 S. Rainbow Boulevard, Suite 600              2600 South Rainbow Blvd., Suite 200
                   10      Las Vegas, Nevada 89118                           Las Vegas, Nevada 89146
                           Attorneys for Defendant                           Attorneys for Plaintiff
                   11      STATE FARM MUTUAL AUTOMOBILE                      QUIARA CHARLES
                           INSURANCE COMPANY
                   12

                   13

                   14                                           ORDER

                   15      IT IS SO ORDERED:

                   16
                           Dated this 2nd day of July, 2021.
                   17

                   18
                                                         ______________________________________
                   19                                    UNITED STATES MAGISTRATE JUDGE

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-6819-9152.1                                 5
